DETAILED ACTION
This office action is in response to the amendment dated July 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 4, 8-10, 12, 15, and 20 are currently amended.
	Claims 2 and 6 are as previously presented.
	Claims 5, 7, 11, 13, 14, and 16-29 are as originally filed.	
	Therefore, claims 1-20 are currently pending.

Claim Objections
Claim 12 is objected to because of the following informalities: 
	Claim 12 recites “the posture stretch sensor” in line 3, however, claim 10 from which claim 12 depends recites “at least one posture stretch sensor”. Therefore, the language is inconsistent regarding the presence of one or more than one posture stretch sensor.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a control unit…being configured to: compare…and display in claims 1 and 16, and 
	a feedback unit…configured to provide an alert in claims 7 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the control unit is interpreted as a microcontroller according to paragraph [0020] and the feedback unit is interpreted as a haptic sensor or a vibrator according to paragraph [0035] or a display of a laptop or handheld device according to paragraphs [0021] and [0029].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenblood (US PG Pub #2016/0110986).
	As to claim 10, Rosenblood teaches a method of monitoring posture of a user wearing a wearable posture monitoring device (Paragraph [0024]), the wearable posture monitoring device including a pair of posture flex sensors positioned on shoulders of the user (Paragraph [0022] teaches a sensor on each shoulder; Paragraphs [0050] and [0055] teach sensing tilting, twisting, turning, and bending), at least one posture stretch sensor positioned on vertebral column of the user (Paragraph [0018] teaches holding one or more sensors between the first and tenth thoracic vertebrae; Paragraph [0082] teaches monitoring spine positioning as the user tilts or hunches; Paragraphs [0050] and [0055] teach sensing stretching), and a control unit operatively coupled to the pair of posture flex sensors and the posture stretch sensor (Paragraphs [0022] and [0044] teach a computer and a processor; Paragraph [0052]), the method comprising: 
	receiving, by the control unit using the pair of posture flex sensors, a first bend parameter associated with the shoulders of a user (Paragraph [0022] teaches a sensor on each shoulder; Paragraphs [0050] and [0055] teach sensing tilting, twisting, turning, and bending); 
	receiving, by the control unit using the at least one posture stretch sensor, a second bend parameter associated with the vertebral column of the user (Paragraph [0018] teaches holding one or more sensors between the first and tenth thoracic vertebrae; Paragraph [0082] teaches monitoring spine positioning as the user tilts or hunches; Paragraphs [0050] and [0055] teach sensing bending); 
	comparing, by the control unit, the first bend parameter with a first predefined reference value and the second bend parameter with a second predefined reference value to detect an improper bend in one or more of the shoulders and vertebral column of the user (Paragraph [0051] teaches monitoring user adherence to the optimum postural position; Paragraph [0082]); and 
	displaying, by the control unit on a display interface associated with the posture monitoring device, a visual indication indicating the detected improper bend of the one or more of the shoulders and vertebral column of the user (Paragraphs [0022], [0070], [0073], [0082]).  
	As to claim 11, depending from the method of claim 10, Rosenblood teaches wherein the first predefined reference value and the second predefined reference value are set during an initial calibration of the wearable posture monitoring device by the user (Paragraph [0051] teaches setting the optimum postural positions; Paragraph [0062] teaches calibrating the posture system; Paragraph [0065] teaches calibrating each OPP by assuming the correct position while wearing the sensor device).  
	As to claim 12, depending from the method of claim 10, Rosenblood teaches further comprising: 
	determining, by the control unit using the pair of posture flex sensors and the posture stretch sensor, a plurality of first bend parameters and second bend parameters within a time period; 
	comparing, by the control unit, each of the plurality of first bend parameters with the first predefined reference value and each of the second bend parameters with the second predefined reference value to determine a trend of deviation in the first bend parameters and second bend parameters with respect to the respective reference values for the time period; and 
	displaying, by the control unit using the display interface associated with the wearable posture monitoring device, the determined trend of deviation for the time period (Paragraphs [0011] and [0021] teaches recording postural patterns over time; Paragraph [0077] teaches creating graphs; Paragraph [0080]).  
	As to claim 13, depending from the method of claim 10, Rosenblood teaches further comprising: 
	receiving, by the control unit from a database operatively coupled to the control unit, one or more posture training exercise information based on the detected improper bend in one or more of the shoulders and vertebral column of the user; and 
	displaying, by the control unit using the display interface associated with the wearable posture monitoring device, the one or more posture training exercise information received from the database (Paragraphs [0022]-[0024], [0067], and [0080] teaches selecting and suggesting specific exercise/conditioning activity/regimen based on sensed data).  
	As to claim 14, depending from the method of claim 10, Rosenblood teaches wherein the wearable posture monitoring device includes a feedback unit and the method further comprising providing, by the control unit using the feedback unit, an alert to the user when an improper bend of the one or more shoulders and the vertebral column is detected (Paragraph [0064]).  
	As to claim 15, depending from the method of claim 14, Rosenblood teaches wherein the alert is one or more of a visual alert, a textual alert, and a haptic alert (Paragraphs [0022]-[0024] teach a tactile signal in response to detecting the user is not in OPP; Paragraph [0064]).  
	As to claim 16, Rosenblood teaches a system for monitoring a posture of a user (Paragraph [0024]), the system comprising: 
	a wearable harness (Paragraph [0018]); and 
	an input / output unit having a display interface operatively coupled to the wearable harness (Paragraphs [0022], [0070], [0073], [0082]); 
	wherein the wearable harness includes: 
		a first shoulder strap having a first flex sensor for being positioned on a left shoulder of the user and a second shoulder strap having a second flex sensor for being positioned on a right shoulder of the user (Paragraph [0022] teaches a sensor on each shoulder; Paragraph [0048]), the first and the second flex sensors being configured to measure a first bend parameter associated with the shoulders of the user (Paragraphs [0050] and [0055] teach sensing bending); 
		a back strap having at least one stretch sensor for being positioned on vertebral column of the user (Paragraph [0048] teaches using a belt, strap, strap system, or band, among many other options, for keeping the sensor device between the first and tenth thoracic vertebrae), the at least one stretch sensor being configured to measure a second bend parameter associated with the vertebral column of the user (Paragraph [0082] teaches monitoring spine positioning as the user tilts or hunches; Paragraphs [0050] and [0055] teach sensing bending); 
		a control unit operatively coupled to the first and the second flex sensors and the at least one stretch sensor (Paragraphs [0022] and [0044] teach a computer and a processor; Paragraph [0052]), the control unit being configured to: 
			compare the first bend parameter with a first predefined reference value and the second bend parameter with a second predefined reference value to detect an improper bend in one or more of the shoulders and vertebral column of the user (Paragraph [0051] teaches monitoring user adherence to the optimum postural position; Paragraph [0082]); and 
			display a visual indication, on the display interface, to indicate the detected improper bend of the one or more of the shoulders and vertebral column of the user (Paragraphs [0022], [0070], [0073], [0082]).  
	As to claim 17, depending from the system of claim 16, Rosenblood teaches wherein the control unit being further configured to: 
	determine a plurality of first bend parameters and second bend parameters within a time period; 
	compare each of the plurality of first bend parameters with the first predefined reference value and each of the second bend parameters with the second predefined reference value to determine a trend of deviation in the first -21- bend parameters and second bend parameters with respect to the respective reference values for the time period; and 
	display, on the display interface, the determined trend of deviation for the time period (Paragraphs [0011] and [0021] teaches recording postural patterns over time; Paragraph [0077] teaches creating graphs; Paragraph [0080]).  
	As to claim 18, depending from the system of claim 16, Rosenblood teaches further comprising a database operatively coupled to the control unit, the control unit being further configured to: 
	receive one or more posture training exercise information from the database, based on the detected improper bend in one or more of the shoulders and vertebral column of the user; 
	display, on the display interface, the one or more posture training exercise information received from the database (Paragraphs [0022]-[0024], [0067], and [0080] teaches selecting and suggesting specific exercise/conditioning activity/regimen based on sensed data).  
	As to claim 19, depending from the system of claim 16, Rosenblood teaches wherein the wearable harness further includes a feedback unit coupled to the control unit and configured to provide an alert to the user when an improper bend of the one or more shoulders and the vertebral column is detected (Paragraph [0064]).  
	As to claim 20, depending from the system of claim 19, Rosenblood teaches wherein the alert is one or more of a visual alert, a textual alert, and an haptic alert (Paragraphs [0022]-[0024] teach a tactile signal in response to detecting the user is not in OPP; Paragraph [0064]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblood (US PG Pub #2016/0110986) in view of Tesnow (US PG Pub #2018/0028109).
	As to claim 1, Rosenblood teaches a wearable posture monitoring device (Paragraph [0018]) comprising: 
	a first posture flex sensor and a second posture flex sensor to measure a first bend parameter associated with left and right shoulders of a user (Paragraph [0022] teaches a sensor on each shoulder; Paragraphs [0050] and [0055] teach sensing tilting, twisting, turning, and bending); 
	at least one posture stretch sensor to measure a second bend parameter associated with a vertebral column of the user (Paragraph [0018] teaches holding one or more sensors between the first and tenth thoracic vertebrae; Paragraph [0082] teaches monitoring spine positioning as the user tilts or hunches; Paragraphs [0050] and [0055] teach sensing stretching); 
	a control unit operatively coupled to the first posture flex sensor, the second posture flex sensor, and the at least one posture stretch sensor (Paragraphs [0022] and [0044] teach a computer and a processor; Paragraph [0052]), the control unit being configured to: 
		compare the first bend parameter with a first predefined reference value and the second bend parameter with a second predefined reference value to detect an improper bend in the left and right shoulders and in the vertebral column of the user (Paragraph [0051] teaches monitoring user adherence to the optimum postural position; Paragraph [0082]); and 
		display a visual indication, on a display interface associated with the posture monitoring device, to indicate the detected improper bend of one or more of the shoulders and vertebral column of the user (Paragraphs [0022], [0070], [0073], [0082]).
	However, Rosenblood does not explicitly teach the posture stretch sensor is arranged in a V-shaped configuration with the first posture flex sensor and the second posture flex sensor.
	In the field of wearable sensors, Tesnow teaches the posture stretch sensor is arranged in a V-shaped configuration with the first posture flex sensor and the second posture flex sensor (Paragraph [0114] teaches a shirt with flex sensors at both shoulders and a gyroscope at the bottom of the back; Paragraph [0107] specifically discusses 4 flexion sensors surrounding the shoulder – therefore, sensors would define a v shape configuration between the shoulders and low back). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rosenblood with the teaching of Tesnow because surrounding the shoulder with sensors yields the predictable result of increasing the reliability of the sensed parameters by sensing from multiple locations.
	As to claim 2, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the first predefined reference value and the second predefined reference value are set during an initial calibration of the wearable posture monitoring device by the user (Paragraph [0051] teaches setting the optimum postural positions; Paragraph [0062] teaches calibrating the posture system; Paragraph [0065] teaches calibrating each OPP by assuming the correct position while wearing the sensor device).  
	As to claim 3, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the first posture flex sensor is configured to be positioned on the left shoulder of the user and the second posture flex sensor is configured to be positioned on the right shoulder of the user (Paragraph [0022] teaches a sensor on each shoulder; Paragraphs [0050] and [0055] teach sensing bending and stretching).  
	As to claim 5, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the control unit is further configured to: 
	determine a plurality of first bend parameters and second bend parameters within a time period; 
	compare each of the plurality of first bend parameters with the first predefined reference value and each of the second bend parameters with the second predefined reference value to determine a trend of deviation in the first bend parameters and second bend parameters with respect to the respective reference values for the time period; and 
	display, on the display interface associated with the wearable posture monitoring device, the determined trend of deviation for the time period (Paragraphs [0011] and [0021] teaches recording postural patterns over time; Paragraph [0077] teaches creating graphs; Paragraph [0080]).  
	As to claim 6, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the control unit is operatively coupled to a database, the control unit being further configured to: 
	receive one or more posture training exercise information from the database, based on the detected improper bend in one or more of the shoulders and vertebral column of the user; and 
	display, on the display interface associated with the wearable posture monitoring device, the one or more posture training exercise information received from the database (Paragraphs [0022]-[0024], [0067], and [0080] teaches selecting and suggesting specific exercise/conditioning activity/regimen based on sensed data).  
	As to claim 7, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches further comprising a feedback unit coupled to the control unit and configured to provide an alert to the user when an improper bend of the one or more of shoulders and the vertebral column is detected (Paragraph [0064]).  
	As to claim 8, depending from the wearable posture monitoring device of claim 7, Rosenblood teaches wherein the alert is one or more of a visual alert, a textual alert, haptic feedback, or combination thereof (Paragraphs [0022]-[0024] teach a tactile signal in response to detecting the user is not in OPP; Paragraph [0064]).  
	As to claim 9, Rosenblood teaches a wearable harness including the wearable posture monitoring device (Paragraph [0018]) of claim 1 (as seen with respect to claim 1 above), wherein the wearable harness comprises: 
	a pair of shoulder straps having the one or more first posture sensor mounted thereon (Figures 1 and 2; Paragraphs [0018] and [0048]); and 
	a back strap having the one or more second posture sensor mounted thereon (Paragraph [0048] teaches using a belt, strap, strap system, or band, among many other options, for keeping the sensor device between the first and tenth thoracic vertebrae).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblood (US PG Pub #2016/0110986) in view of Tesnow (US PG Pub #2018/0028109) as applied to claim 1 above, and further in view of Bean et al. (Bean; US PG Pub #2010/0324457).
	As to claim 4, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the at least one posture stretch sensor is a stretch sensor in the vertebral column of the user (Paragraphs [0018] and [0055]).  However, Rosenblood does not explicitly teach the sensor configured to change resistance according to the stretch.
	In the field of monitoring body positions, Bean teaches the sensor configured to change resistance according to the stretch (see Abstract; Paragraph [0031]). It would have been obvious to one of ordinary skill in the art to modify the sensors of Rosenblood with the resistance change of Bean because this simple substitution of parts yields the predictable result of successfully detecting a stretch.

Response to Arguments
With respect to the claim interpretation under 35 U.S.C. 112(f), the applicant argues on page 11 of the filed response that none of the limitations of the claims are explicitly presented in “means plus function” or “step plus function” form. Therefore, the applicant contends that it is not the intent of the applicant for the claims to be interpreted under 35 U.S.C. 112(f). The examiner respectfully disagrees. There are two limitations that invoke interpretation under 35 U.S.C. 112(f). Claims 1 and 16 recite “a control unit…being configured to: compare…and display” and claims 7 and 19 recite “a feedback unit…configured to provide an alert”. In each case, the term “unit” acts as non-structural generic placeholder and the phrase “configured to” acts as a linking word or phrase. Of note, the interpretation of “a feedback unit….configured to provide an alert” has been expanded to include a haptic sensor or a vibrator according to paragraph [0035] or a display of a laptop or handheld device according to paragraphs [0021] and [0029].
	
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed July 8, 2022 and with respect to claims 10 and 16 have been fully considered but they are not persuasive.
	On page 12, the applicant argues that claims 10 and 16, although different in scope from independent claim 1, is allowable for the reasons discussed during the examiner interview on June 27, 2022. The examiner respectfully disagrees.
	In the interview summary mailed July 1, 2022, the examiner noted that although Rosenblood does not explicitly teach a “flex sensor”, Rosenblood does teach sensing bending (which is the same information sensed by the flex sensor claimed). Without further argument made on the record to the differences between a “flex sensor” that senses a bend parameter and the sensor of Rosenblood that senses bend, the prior art of record meets the limitations, as claimed. Also of note, the interview summary clarifies that Rosenblood does not necessarily teach a v-shape configuration, as needed for a rejection under 35 U.S.C. 102. However, this subject matter is only present in claim 1, not in claims 10 and 16. Therefore, with respect to the subject matter of claims 10 and 16, Rosenblood properly reads on the presented claim language.
	Although not relied upon in the rejections of claims 10 and 16, newly cited art for claim 1 to Tesnow teaches flexion sensors on the shoulders of a person (Paragraph [0114]). Therefore, should the applicant wish to distinguish on the record between the flex sensors, as claimed, and the sensors of Rosenblood, please also consider the teaching of Tesnow in an effort for compact prosecution.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Longinotti-Buitoni et al. (US PG Pub #2014/0070957) teach a garment with sensors (Figures 6 and 8).
	Happel (US PG Pub #2011/0067253) teaches v-shaped sensor configuration for monitoring bending (Figures 14a and 14b).
Hock (US Patent #6,487,906) teach suspenders with shoulder sensors (Figure 4).

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688